DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed February 16, 2021.  Claims 1-9, 11-15 and 17-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.

Allowable Subject Matter
3.	Claims 1-9, 11-15 and 17-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach an optical navigation module as claimed, comprising: an optical package having a package surface, and comprising an image sensor arranged on the package surface; more specifically in combination with a detection plane perpendicular to the package surface of the optical package; a detection opening at the detection plane; a first reflective portion having a first end configured to reflect incident light directly coming from the detection opening downward to impinge directly on the image sensor, and further having a second end connected to the detection opening, wherein the incident light directly coming from the detection opening is reflected once at the first end of the first reflective portion and then directly impinged on the image sensor; and a second reflective portion having a first end configured to reflect the illumination light directly from the light emitting chip to directly go out the reflective structure via the detection opening, and further having a second end connected to the detection opening, wherein the illumination light directly from the light emitting chip is reflected once at the first end of the second reflective portion and then directly goes out the reflective structure, wherein the first reflective portion extends in a first direction from the first end of the first reflective portion to the second end of the first reflective portion, the second reflective portion extends in a second direction from the first end of the second reflective portion to the second end of the second reflective portion, and the first direction is not parallel to the second direction.
Claims 2-9 are allowed because of their dependency on claim 1.

In regards to claim 11, the prior art of record individually or in combination fails to teach an optical navigation module as claimed, comprising: a substrate; an optical package, comprising: an image sensor arranged upon the substrate; and a light emitting chip arranged upon the substrate and configured to emit illumination light; and a reflective structure covering on the optical package and comprising: more specifically in combination with a detection plane perpendicular to the substrate; a detection opening at the detection plane; a first reflective portion having a first end and a second end, wherein the first end of the first reflective portion is aligned with the image sensor and configured to reflect incident light directly coming from the detection opening directly toward the image sensor, and the second end of the first reflective portion connects to the detection opening, wherein the incident light directly coming from the detection opening is reflected once at the first end of the first reflective portion; and a second reflective portion having a first end and a second end, wherein the first end of the second reflective portion is aligned with the light emitting chip to reflect the illumination light directly from the light emitting chip to directly go out the detection opening, and the second end of the second reflective portion connects to the detection opening, wherein the illumination light directly from the light emitting chip is reflected once at the first end of the second reflective portion and then directly goes out the detection opening, wherein the first reflective portion extends in a first direction from the first end of the first reflective portion to the second end of the first reflective portion, the second reflective portion extends in a second direction from the first end of the second reflective portion to the second end of the second reflective portion, and the first direction is not parallel to the second direction.
Claims 12-15 are allowed because of their dependency on claim 11. 
More specifically the combination of the specific structure of the first and second reflective portions with the detection opening and detection plane perpendicular with the surface of the package as claimed.
In regards to claim 17, the prior art of record individually or in combination fails to teach an optical navigation module as claimed, comprising: an optical package having a package surface, and comprising an image sensor arranged on the package surface; a light emitting chip arranged on the package surface and configured to emit illumination light upward; and a reflective structure covering on the optical package and comprising: more specifically in combination with a detection plane perpendicular to the package surface; a first detection opening and a second detection opening at the detection plane; a first reflective portion having a first end configured to reflect incident light coming from the first detection opening downward to impinge on the image sensor, and further having a second end connected to the first detection opening; and a second reflective portion having a first end configured to reflect the illumination light emitted by the light emitting chip to go out the reflective structure via the second detection opening, and further having a second end connected to the second detection opening, wherein the first reflective portion extends in a first direction from the first end of the first reflective portion to the second end of the first reflective portion, the second reflective portion extends in a second direction from the first end of the second reflective portion to the second end of the second reflective portion, and the first direction is not parallel to the second direction.
Claims 18-20 are allowed because of their dependency on claim 17.
More specifically the combination of the specific structure of the first and second reflective portions with the first and second detection openings and detection plane perpendicular with the surface of the package as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
5.	Applicant’s arguments, see arguments and amendments, filed February 16, 2021, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 
Claims 17-20 are still allowable as stated in earlier office actions.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER D BENNETT/Examiner, Art Unit 2878